USCA4 Appeal: 22-6080      Doc: 21         Filed: 09/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6080


        CARNELL DION MCELROY, SR.,

                            Plaintiff - Appellant,

                     v.

        HAROLD CLARKE, Director of D.O.C.; GREGORY L. HOLLOWAY; WARDEN
        KAISER; I.M.P. BAKER; I.M.P. SYKES; C. CAUTHORNE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:21-cv-00091-JPJ-PMS)


        Submitted: August 12, 2022                                   Decided: September 8, 2022


        Before WYNN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Carnell Dion McElroy, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6080      Doc: 21        Filed: 09/08/2022     Pg: 2 of 2




        PER CURIAM:

               Carnell Dion McElroy, Sr., appeals the district court’s order and judgment granting

        the Defendants’ Fed. R. Civ. P. 12(b)(6) motion for failure to state a claim. We have

        reviewed the record and find no reversible error. Accordingly, we affirm. See McElroy v.

        Clarke, No. 7:21-cv-00091-JPJ-PMS (W.D. Va. Jan. 3, 2022). We deny the motions for

        appointment of counsel. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2